Case: 20-2321    Document: 41     Page: 1   Filed: 10/12/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                  GILBERT P. HYATT,
                    Plaintiff-Appellee

                             v.

   ANDREW HIRSHFELD, PERFORMING THE
    FUNCTIONS AND DUTIES OF THE UNDER
       SECRETARY OF COMMERCE FOR
 INTELLECTUAL PROPERTY AND DIRECTOR OF
 THE UNITED STATES PATENT AND TRADEMARK
                   OFFICE,
              Defendant-Appellant
             ______________________

       2020-2321, 2020-2323, 2020-2324, 2020-2325
                ______________________

     Appeals from the United States District Court for the
 District of Columbia in Nos. 1:05-cv-02310-RCL, 1:09-cv-
 01864-RCL, 1:09-cv-01869-RCL, 1:09-cv-01872-RCL, Sen-
 ior Judge Royce C. Lamberth.
                  ______________________

            OPINION ISSUED: August 18, 2021
           OPINION MODIFIED: October 12, 2021
                 ______________________

     ANDREW M. GROSSMAN, Baker & Hostetler LLP, Wash-
 ington, DC, argued for plaintiff-appellee. Also represented
 by MARK W. DELAQUIL, SEAN SANDOLOSKI.

    MOLLY R. SILFEN, Office of the Solicitor, United States
Case: 20-2321     Document: 41     Page: 2    Filed: 10/12/2021




 2                                         HYATT   v. HIRSHFELD



 Patent and Trademark Office, Alexandria, VA, argued for
 defendant-appellant. Also represented by MICHAEL S.
 FORMAN, THOMAS W. KRAUSE, FARHEENA YASMEEN
 RASHEED.
                 ______________________

  Before MOORE, Chief Judge, REYNA and HUGHES, Circuit
                        Judges.
 HUGHES, Circuit Judge.
      After adverse results in proceedings at the Patent and
 Trademark Office, Gilbert Hyatt sued under 35 U.S.C.
 § 145 in district court for award of several patents. The dis-
 trict court initially ordered the PTO to issue some of these
 patents and awarded attorney’s fees to Mr. Hyatt as a pre-
 vailing party. The district court also denied the PTO’s re-
 quest for expert witness fees under § 145, holding that the
 statute’s shifting of “[a]ll the expenses of the proceedings”
 to the applicant does not overcome the American Rule pre-
 sumption against shifting expert fees. On appeal, the PTO
 challenges both the award of attorney’s fees to Mr. Hyatt
 and the denial of its expert witness fees. Because we previ-
 ously vacated and remanded the district court’s decision or-
 dering the issuance of patents, Mr. Hyatt is no longer a
 prevailing party, and we vacate the award of attorney’s
 fees. We affirm the district court’s denial of expert fees be-
 cause § 145 does not specifically and explicitly shift expert
 witness fees.
                               I
     Mr. Hyatt is a prolific patent filer and litigant. In 1995
 alone, Mr. Hyatt filed “hundreds of extraordinarily lengthy
 and complex patent applications,” including the four at is-
 sue here. Hyatt v. Iancu, Nos. 1:05-CV-2310-RCL, 1:09-CV-
 1864-RCL, 1:09-CV-1869-RCL, 1:09-CV-1872-RCL, 2020
 WL 4219844, at *1 (D.D.C. July 23, 2020) (Decision). We
 recently chronicled the ensuing conflict between Mr. Hyatt
 and the PTO, noting that he “adopted an approach to
Case: 20-2321     Document: 41     Page: 3    Filed: 10/12/2021




 HYATT   v. HIRSHFELD                                        3



 prosecution that all but guaranteed indefinite prosecution
 delay.” Hyatt v. Hirshfeld (Hyatt I), 998 F.3d 1347, 1368
 (Fed. Cir. 2021). The examination of these patents has cost
 the PTO millions of dollars. Id. at 1370.
      After adverse results at the PTO regarding the patents
 at issue here, Mr. Hyatt sued the PTO under 35 U.S.C.
 § 145, which allows a patent applicant to challenge a PTO
 decision in district court. Decision, 2020 WL 4219844,
 at *1. The PTO moved to dismiss the actions for prosecu-
 tion laches, a defense that “render[s] a patent unenforcea-
 ble when it has issued only after an unreasonable and
 unexplained delay in prosecution that constitutes an egre-
 gious misuse of the statutory patent system under a total-
 ity of the circumstances.” Hyatt I, 998 F.3d at 1360 (citation
 omitted). The district court rejected the PTO’s arguments
 and ordered the PTO to issue a patent covering some of the
 claims in Mr. Hyatt’s applications. Decision, 2020 WL
 4219844, at *1. The PTO appealed to this court. Id. at *2.
     While Hyatt I was pending at this court, Mr. Hyatt
 sought his attorney’s fees under the Equal Access to Justice
 Act (EAJA). Id. at *1. This statute allows a court to grant
 fees under certain circumstances, provided that the party
 seeking fees is a “prevailing party.” 28 U.S.C. § 2412(b).
 The district court granted this motion in part, based on
 Mr. Hyatt’s original victory in the district court. We subse-
 quently vacated and remanded in Hyatt I, holding that the
 PTO had carried its initial burden of demonstrating prose-
 cution laches. 998 F.3d at 1372. Accordingly, the PTO con-
 tends that Mr. Hyatt is not a prevailing party and therefore
 is not entitled to attorney’s fees. Appellant’s Br. 31.
     Meanwhile, the PTO sought reimbursement of its ex-
 pert witness fees in Hyatt I. Decision, 2020 WL 4219844, at
 *1. In an action under 35 U.S.C. § 145, “[a]ll the expenses
 of the proceedings shall be paid by the applicant,” and the
 PTO cited an unbroken line of district court opinions
 awarding expert fees under the statute. Decision, 2020 WL
Case: 20-2321     Document: 41       Page: 4   Filed: 10/12/2021




 4                                         HYATT   v. HIRSHFELD



 4219844, at *5. The district court noted that the cited cases
 lacked reasoning regarding the American Rule presump-
 tion against fee-shifting, and that recent Supreme Court
 precedent has emphasized that presumption. The district
 court denied expert fees and the PTO now appeals.
                               II
      As an initial matter, we vacate the district court’s hold-
 ing that Mr. Hyatt is entitled to attorney’s fees under
 28 U.S.C. § 2412(b). After our remand in Hyatt I, Mr. Hyatt
 cannot be considered a prevailing party. Our holding on
 this point will not come as a surprise to the district court.
 See Decision, 2020 WL 4219844, at *4 (“The Court acknowl-
 edges that the PTO has appealed its prosecution [laches]
 decision. If the PTO prevails on appeal, Mr. Hyatt will not
 be entitled to the fees the Court awards here.” (citation
 omitted)). We vacate and remand for further proceedings
 in light of our decision in Hyatt I.
                               III
     We next proceed to the central issue in this appeal:
 whether 35 U.S.C. § 145’s language that “[a]ll the expenses
 of the proceedings shall be paid by the applicant” requires
 that the applicant pay the expert witness fees of the PTO.
 The district court held that the statute was not sufficiently
 explicit to overcome the presumption against fee-shifting,
 and we review that statutory interpretation de novo.
 Broadcast Innovation, L.L.C. v. Charter Commc’ns, Inc.,
 420 F.3d 1364, 1366 (Fed. Cir. 2005). Because we hold that
 § 145 is not sufficiently specific to overcome the presump-
 tion against fee-shifting, we affirm.
                               A
     After receiving an adverse decision from the Patent
 Trial and Appeal Board, a patent applicant has two mutu-
 ally exclusive options for judicial review. The typical route
Case: 20-2321     Document: 41      Page: 5    Filed: 10/12/2021




 HYATT   v. HIRSHFELD                                         5



 is to appeal directly to this court under 35 U.S.C. § 141. 1
 Section 141 review is cabined to the administrative record,
 and factual determinations of the Board are set aside “only
 if they are unsupported by substantial evidence.” Kappos
 v. Hyatt, 566 U.S. 431, 434–35 (2012) (citation omitted). Al-
 ternatively, the applicant may file a civil action in federal
 district court under 35 U.S.C. § 145, as Mr. Hyatt did here. 2
 Review under § 145 is more expansive, allowing the district
 court to hear new evidence and make de novo factual de-
 terminations. Peter v. NantKwest, Inc., 140 S. Ct. 365, 369
 (2019). To pursue this more burdensome and circuitous
 route, the applicant must be willing to shoulder “[a]ll the
 expenses of the proceedings,” including the PTO’s ex-
 penses. 35 U.S.C. § 145.
     Congress enacted § 145’s predecessor in 1839, requir-
 ing an applicant to pay “the whole of the expenses of the
 proceeding . . . whether the final decision shall be in his fa-
 vor or otherwise.” Act of Mar. 3, 1839, ch. 88, § 10, 5 Stat.
 353, 354. The wording remains the same in all meaningful
 respects today. In 1870, Congress considered changing the
 word “expenses” to “costs,” but the proposal failed. See
 NantKwest, Inc. v. Iancu, 898 F.3d 1177, 1194 (Fed. Cir.
 2018). Since the 1980s, the PTO has relied on the language



     1    “An applicant who is dissatisfied with the final de-
 cision in an appeal to the Patent Trial and Appeal Board
 under section 134(a) may appeal the Board’s decision to the
 United States Court of Appeals for the Federal Circuit. By
 filing such an appeal, the applicant waives his or her right
 to proceed under section 145.” 35 U.S.C. § 141(a).
      2   “An applicant dissatisfied with the decision of the
 Patent Trial and Appeal Board . . . may, unless appeal has
 been taken to the United States Court of Appeals for the
 Federal Circuit, have remedy by civil action against the Di-
 rector in . . . United States District Court . . . .” 35 U.S.C.
 § 145.
Case: 20-2321     Document: 41      Page: 6    Filed: 10/12/2021




 6                                         HYATT   v. HIRSHFELD



 in § 145 shifting “expenses” to recover expert fees from ap-
 plicants. We are tasked with determining whether this re-
 liance was warranted.
                               B
      We start with the American Rule presumption. See
 NantKwest, 140 S. Ct. at 370–71 (emphasizing the central-
 ity of the American Rule in analysis of fee-shifting stat-
 utes). This presumption requires that litigants pay their
 own fees “unless a statute or contract provides otherwise.”
 Id. at 370 (citation omitted). “Congress must provide a suf-
 ficiently ‘specific and explicit’ indication of its intent to
 overcome the American Rule’s presumption against fee
 shifting.” Id. at 372 (quoting Alyeska Pipeline Serv. Co. v.
 Wilderness Soc’y, 421 U.S. 240, 260 (1975)).
      In NantKwest, the Supreme Court applied the Ameri-
 can Rule to § 145. Id. “[T]he presumption against fee shift-
 ing applies to all statutes—even those like § 145 that do
 not explicitly award attorney’s fees to ‘prevailing parties.’”
 Id. at 371. And while the focus of the Supreme Court’s in-
 quiry in NantKwest was attorney’s fees, the American Rule
 similarly applies to expert witness fees. See Kansas v. Col-
 orado, 556 U.S. 98, 102–03 (2009) (“[T]he American Rule
 applies not only to attorney’s fees but also other costs of
 litigation, including expert witness fees.” (citing Alyeska
 Pipeline, 421 U.S. 240)).
      No magic words are needed to override the American
 Rule, but the requirement that Congressional intent be
 specific and explicit is a high bar. See Key Tronic Corp. v.
 United States, 511 U.S. 809, 815–21 (1994) (noting that
 “[t]he absence of [a] specific reference to attorney’s fees is
 not dispositive [as to attorney’s fees shifting] if the statute
 otherwise evinces an intent to provide for such fees,” but
 holding that the words “any . . . necessary costs of re-
 sponse,” including “enforcement activities,” were not ex-
 plicit enough to invoke fees related to private actions);
 NantKwest, 898 F.3d at 1182. For example, the Supreme
Case: 20-2321      Document: 41      Page: 7     Filed: 10/12/2021




 HYATT   v. HIRSHFELD                                           7



 Court held that where a statute shifted a “reasonable at-
 torney’s fee,” it was clear that Congress intended to over-
 ride the American Rule with regard to attorney’s fees, but
 the language was not specific enough to also shift expert
 witness fees. See W. Va. Univ. Hosps., Inc. v. Casey, 499
 U.S. 83, 102 (1991). Vague terms like “costs” are also not
 enough. See, e.g., Summit Valley Indus. Inc. v. Loc. 112,
 United Brotherhood of Carpenters & Joiners of Am.,
 456 U.S. 717, 727 (1982) (declining to award attorney’s fees
 under a statute shifting “the damages . . . sustained and
 the cost of the suit”); F. D. Rich Co. v. U.S. for Use of Indus.
 Lumber Co., 417 U.S. 116, 128–31 (1974) (declining to
 award attorneys’ fees under a statute authorizing recovery
 of “sums justly due”); Fleischmann Distilling Corp. v.
 Maier Brewing Co., 386 U.S. 714, 720–21 (1967) (declining
 to award attorney’s fees under a statute authorizing shift-
 ing the “costs of the action”). The Supreme Court has listed
 EAJA as “a good example of the clarity . . . required to de-
 viate from the American Rule.” Baker Botts L.L.P. v.
 ASARCO LLC, 576 U.S. 121, 126 (2015) (citing 28 U.S.C.
 § 2412(d)(1)(A)). There, the statute shifts “fees and other
 expenses,” § 2412(d)(1)(A), but also clarifies that “‘fees and
 other expenses’ includes the reasonable expenses of expert
 witnesses . . . and       reasonable       attorney        fees,”
 § 2412(d)(2)(A).
                                C
     The Supreme Court’s NantKwest decision guides our
 analysis here. There, in interpreting the same § 145 lan-
 guage at issue here, the Court held that the reference to
 “expenses” does not invoke attorney’s fees with enough
 clarity to overcome the American Rule. See NantKwest, 140
 S. Ct. at 372–73. Although the Court’s holding that attor-
 ney’s fees are not shifted does not inherently dictate that
 expert fees cannot be shifted, see Casey, 499 U.S. at 88–92
 (analyzing attorney’s fees and expert fees separately),
 much of the Court’s reasoning in NantKwest applies
 equally with respect to expert fees.
Case: 20-2321     Document: 41      Page: 8    Filed: 10/12/2021




 8                                         HYATT   v. HIRSHFELD



     The Court began by noting that dictionary “[d]efini-
 tions of ‘expenses’ provide scant guidance.” NantKwest,
 140 S. Ct. at 372. Both modern and historical definitions of
 the term tend to be broad. See, e.g., Expense, BLACK’S LAW
 DICTIONARY 698 (10th ed. 2014) (defining expense as “an
 expenditure of money, time, labor, or resources to accom-
 plish a result”); N. WEBSTER, AN AMERICAN DICTIONARY OF
 THE ENGLISH LANGUAGE 319 (3d ed. 1830) (defining ex-
 penses to include “the employment and consumption, as of
 time or labor,” or the “disbursing of money”). “Though these
 definitions are capacious enough to include attorney’s fees,
 the mere failure to foreclose a fee award neither specifically
 nor explicitly authorizes courts to shift fees.” NantKwest,
 140 S. Ct. at 372 (citation omitted). These definitions pro-
 vide no more guidance regarding whether “expenses” in-
 clude expert fees than they do for attorney’s fees.
      Next, the Supreme Court considered the full phrase,
 “expenses of the proceeding,” noting that the phrase “is
 similar to the Latin expensæ litis, or ‘expenses of the litiga-
 tion.’” Id. In the 1830s, when the relevant language in § 145
 was introduced, a contemporary dictionary defined ex-
 pensæ litis as “expenses of the suit, the costs which are gen-
 erally allowed to the successful party.” 1 J. BOUVIER, LAW
 DICTIONARY 392 (1839). That dictionary also excluded from
 the meaning of “costs” “those expenses which [a party] may
 have incurred for himself [and] the extraordinary fees he
 may have paid counsel.” Id. at 244. The Court held that
 “[t]hese definitions suggest that the use of ‘expenses’ in
 § 145 would not have been commonly understood to include
 attorney’s fees at its enactment.” NantKwest, 140 S. Ct.
 at 372. The same logic applies to expert witness fees,
 which, like attorney’s fees, are not “costs . . . generally al-
 lowed to the successful party.” 1 J. BOUVIER, LAW
 DICTIONARY 392 (1839); see, e.g., Arlington Cent. Sch. Dist.
 Bd. of Educ. v. Murphy, 548 U.S. 291, 301 (2006) (“[N]o
 statute will be construed as authorizing the taxation of
Case: 20-2321     Document: 41      Page: 9    Filed: 10/12/2021




 HYATT   v. HIRSHFELD                                         9



 witness fees as costs unless the statute refers explicitly to
 witness fees.” (citation omitted)).
     The Court in NantKwest also emphasized that when
 Congress has intended to include attorney’s fee-shifting in
 a statute, it has referred to them explicitly. NantKwest,
 140 S. Ct. at 373 (“That ‘expenses’ and ‘attorney’s fees’ ap-
 pear in tandem across various statutes shifting litigation
 costs indicates that Congress understands the two terms to
 be distinct and not inclusive of each other.”). The same is
 true of expert witness fees. See, e.g., 5 U.S.C. § 504(b)(1)(A)
 (“reasonable expenses of expert witnesses . . . and reasona-
 ble attorney or agent fees”); 6 U.S.C. § 1142(c)(3)(C) (“costs
 and expenses (including attorney and expert witness
 fees)”); 10 U.S.C. § 2409(c)(1)(C) (“costs and expenses (in-
 cluding attorneys’ fees and expert witnesses’ fees)”);
 12 U.S.C. § 5567(c)(4)(B)(ii) (“costs and expenses (including
 attorney fees and expert witness fees)”); 15 U.S.C.
 § 2087(b)(3)(B)(iii) (“costs and expenses (including attor-
 neys’ and expert witness fees)”); 21 U.S.C. § 399d(b)(3)(C)
 (“costs and expenses (including attorneys’ and expert wit-
 ness fees)”); 26 U.S.C. § 7430(c)(1) (“reasonable expenses of
 expert witnesses . . . and reasonable fees paid . . . for the
 services of attorneys”); 38 U.S.C. § 4323(h)(2) (“reasonable
 attorney fees, expert witness fees, and other litigation ex-
 penses”); 41 U.S.C. §§ 4705(d)(1)(C) (“costs and expenses
 (including attorneys’ fees and expert witnesses’
 fees)”), 4712(c)(1)(C) (“costs and expenses (including attor-
 neys’ fees and expert witnesses’ fees)”); 42 U.S.C.
 §§ 7622(b)(2)(B) (“costs and expenses (including attorneys’
 and expert witness fees)”), 5851(b)(2)(B) (“costs and ex-
 penses (including attorneys’ and expert witness fees)”);
 45 U.S.C. § 726(f)(9) (shifting “costs and expenses (includ-
 ing reasonable fees of accountants, experts, and attor-
 neys)”); 49 U.S.C. §§ 30171(b)(3)(C) (“costs and expenses
 (including attorneys’ and expert witness fees)”), 60129 (“ex-
 penses (including attorney’s and expert witness fees)”),
 42121(b)(3)(B)(iii) (“costs and expenses (including
Case: 20-2321     Document: 41      Page: 10    Filed: 10/12/2021




 10                                         HYATT   v. HIRSHFELD



 attorneys’ and expert witness fees)”). These statutes each
 list expert fees as a subset of the term “expenses,” but that
 does not mean that the broad term always includes expert
 fees. Instead, it shows that “expenses” includes expert fees
 “when so defined.” NantKwest, 140 S. Ct. at 373.
      The central logic of NantKwest is applicable to our de-
 cision here, indicating that § 145 does not shift expert wit-
 ness fees. The American Rule sets a high bar that vague
 definitions cannot overcome, particularly considering the
 many instances in which Congress has explicitly shifted ex-
 pert fees. We therefore affirm the district court’s holding
 that the PTO is not entitled to reimbursement of its expert
 witness fees.
                                D
     We understand that this is a close case. There are
 many arguments that the phrase “[a]ll the expenses of the
 proceedings” should be understood to include expert fees.
 Indeed, many of these arguments apply to expert fees in a
 way that they do not apply to attorney’s fees, making this
 case a closer one than NantKwest. But the American Rule
 sets a high bar, and we find none of these arguments suffi-
 ciently specific and explicit to override the presumption
 against fee shifting.
                                1
     On a couple of occasions, in dicta, the Supreme Court
 has “suggest[ed] that an explicit reference to . . . ‘litigation
 expenses’ could shift expert fees.” See NantKwest,
 140 S. Ct. at 373–74 (citing Casey, 499 U.S. at 99 (“Con-
 gress could easily have shifted ‘attorney’s fees and expert
 witness fees,’ or ‘reasonable litigation expenses,’ as it did in
 contemporaneous statutes; it chose instead to enact more
 restrictive language, and we are bound by that re-
 striction.”)); see also Arlington Cent. Sch. Dist. Bd. of Educ.,
 548 U.S. at 297 (“‘The use of [the term ‘costs’], rather than
 a term such as ‘expenses,’ strongly suggests that
Case: 20-2321     Document: 41     Page: 11    Filed: 10/12/2021




 HYATT   v. HIRSHFELD                                       11



 § 1415(i)(3)(B) was not meant to be an open-ended provi-
 sion [shifting] all expenses incurred by prevailing parents
 in connection with an IDEA case—for example, travel and
 lodging expenses or lost wages . . . .”). The PTO argues that,
 because the American Rule does not require magic words,
 these lines indicate that “expenses” is among the terms
 that are sufficient to overcome the American Rule with re-
 spect to expert fees. However, while these individual sen-
 tences may cut in that direction, their persuasive value is
 outweighed by the direct and recent precedent in
 NantKwest. In Casey and Arlington School Board, the
 Court mentioned, without deciding, that other terms, like
 “expenses,” might overcome the American Rule, but when
 analyzing the specific statute at issue here, the Court held
 that “expenses” was not sufficiently clear to overcome the
 presumption. NantKwest, 140 S. Ct. at 372–74. Therefore,
 we think the best interpretation of Supreme Court prece-
 dent is that the phrase “expenses of the proceedings” does
 not shift expert witness fees “with the kind of clarity [the
 Supreme Court has] required to deviate from the American
 Rule.” Id. at 372 (citation omitted).
                               2
     The PTO also emphasizes that district courts have
 been awarding expert witness fees under this statute ever
 since the PTO began using experts. See NantKwest,
 898 F.3d at 1180–81; e.g., Sandvik Aktiebolag v. Samuels,
 Civ. A. No. 89-3127-LFO, 1991 WL 25774 (D.D.C. Feb. 7,
 1991); Halozyme, Inc. v. Iancu, No. 1:16-CV-1580-CMH,
 2018 WL 5270329, at *1 (E.D. Va. Oct. 23, 2018) (“Ex-
 penses are commonly understood to encompass printing,
 travel, and expert witness costs.” (citation omitted)); Tay-
 lor v. Matal, No. 1:15-cv-1607-LMB, 2017 WL 5147147,
 at *5 (E.D. Va. Nov. 6, 2017) (“It is well settled that the
 term ‘expenses’ as used in § 145 encompasses the costs as-
 sociated with court reporters, transcription, printing,
 travel expenses, and expert witnesses.”); Realvirt, LLC v.
 Lee, 220 F. Supp. 3d 704, 706 (E.D. Va. 2016). Unlike in
Case: 20-2321     Document: 41      Page: 12    Filed: 10/12/2021




 12                                         HYATT   v. HIRSHFELD



 NantKwest, where the PTO requested attorney’s fees “for
 the first time in the 170-year history of § 145,” NantKwest,
 140 S. Ct. at 370, here the PTO has a long history of receiv-
 ing expert witness fees under the statute. But longstanding
 practice is not enough to overcome the American Rule pre-
 sumption.
      The PTO argues that this difference in historical prac-
 tice distinguishes this case from NantKwest, but historical
 practice did not drive the Supreme Court’s reasoning in
 that case. Rather, the Court focused on the language of the
 statute and the centrality of the American Rule in analyz-
 ing fee-shifting provisions. Id. at 370–74.
      Congress has reenacted the language at issue here
 multiple times since district courts began awarding fees,
 but these reenactments were not an explicit endorsement
 of that interpretation. See id. at 372 (requiring a “specific
 and explicit” indication from Congress to overcome the
 American Rule (quoting Alyeska Pipeline, 421 U.S. at 260)).
 To be sure, reenactment of a statute can be relevant in in-
 terpreting that statute. See Pierce v. Underwood, 487 U.S.
 552, 567 (1988) (“[R]eenactment, of course, generally in-
 cludes the settled judicial interpretation.” (citing Lorillard
 v. Pons, 434 U.S. 575, 580–81 (1978))); Georgia v. Pub-
 lic.Resource.Org, Inc., 140 S. Ct. 1498, 1510 (2020) (“[W]e
 are particularly reluctant to disrupt precedents interpret-
 ing language that Congress has since reenacted.”); but see
 Merck & Co. v. Reynolds, 559 U.S. 633, 659 (2010) (Scalia,
 J., concurring) (stating that this rule only applies “if all (or
 nearly all) of the Circuits” have interpreted statutory lan-
 guage the same way). But this canon regarding Congress’s
 implicit acceptance of judicial interpretations loses much
 of its force in the context of fee-shifting statutes, which re-
 quire an explicit indication of Congress’s intent. Moreover,
 while the practice of district courts awarding expert fees
 under § 145 is longstanding, the PTO does not cite any dis-
 trict court opinion that has reasoned why “expenses” is a
 clear enough invocation of expert fees to overcome the
Case: 20-2321     Document: 41     Page: 13    Filed: 10/12/2021




 HYATT   v. HIRSHFELD                                         13



 American Rule. And there is no Federal Circuit precedent
 clearly endorsing this practice. The premise that Congress
 is aware of a particular judicial interpretation is less com-
 pelling when the issue has been primarily uncontested. For
 these reasons, the historical practice of awarding expert
 fees is not enough to create the specific and explicit indica-
 tion needed under the American Rule to shift fees.
                               3
     The PTO points to other statutes where the term “ex-
 penses” has been interpreted to include expert witness fees
 as evidence that the term consistently includes expert fees.
 See, e.g., Lovell v. Chandler, 303 F.3d 1039, 1058 (9th Cir.
 2002) (“[T]he term ‘litigation expenses’ normally encom-
 passes expert witness fees. . . .”). But while these cases cut
 in that direction, the Supreme Court’s opinion in
 NantKwest countered much of the logic behind these cases.
     For example, an almost identical provision regarding
 eminent domain proceedings has been understood to shift
 expert witness fees. See 33 U.S.C. § 593 (“[A]ll expenses of
 said proceedings and any award that may be made there-
 under shall be paid by such State, or . . . public agency as
 aforesaid . . . .” (emphasis added)); United States v. 254.35
 Acres of Land in Caddo Par., La., 46 F. Supp. 913, 915–16
 (W.D. La. 1942). The Western District of Louisiana inter-
 preted 33 U.S.C. § 593, stating that:
     ‘All expenses of said proceedings’ is the language;
     we note the ‘all’, and we also note the ‘said proceed-
     ings’. This is ordinary English, and from the lay-
     man’s lexicon ‘all expenses’ would certainly be
     inclusive of the ordinary court costs, the ordinary
     witness fees, and also the fees of expert witnesses
     of both parties to the expropriation proceedings.
     The legal meaning of the words ‘all expenses’ is cer-
     tainly more inclusive than court costs, which gen-
     erally include witness fees, ordinary and expert.
Case: 20-2321    Document: 41      Page: 14     Filed: 10/12/2021




 14                                        HYATT   v. HIRSHFELD



 Id. (citation omitted). But the logic of this district court
 opinion mirrors reasoning rejected by the Supreme Court
 in NantKwest. See 140 S. Ct. at 372–73 (“Although the
 word [‘all’] conveys breadth, it cannot transform ‘expenses’
 to reach an outlay it would not otherwise include.”); id.
 at 372 (citing a dictionary from the era of § 145’s enactment
 which indicated that “expenses of the litigation” was syn-
 onymous with “costs . . . generally allowed to the successful
 party,” which does not include expert fees).
      The Ninth Circuit addressed the American Rule in an
 opinion awarding expert witness fees under a phrase shift-
 ing “litigation expenses” in the Americans with Disabilities
 Act. Lovell, 303 F.3d at 1058–59 (noting that “express stat-
 utory authority” is required “for shifting expert witness
 fees,” and holding that “litigation expenses” refers to such
 fees (citation omitted)). But there, the court found suffi-
 ciently clear indicators in the legislative history that Con-
 gress intended to shift expert witness fees. Id.; see H.R.
 Rep. No. 101–485(III), at 73 (1990), reprinted in 1990
 U.S.C.C.A.N. 445, 496 (Report of the Committee on the Ju-
 diciary) (“Litigation expenses include the costs of expert
 witnesses. This provision explicitly incorporates the phrase
 ‘including litigation expenses’ to respond to rulings of the
 Supreme Court that items such as expert witness fees,
 travel expenses, etc., be explicitly included if intended to be
 covered under an attorney’s fee provision.”); H.R. Rep.
 No. 101–485(II), at 140 (1990), reprinted in 1990
 U.S.C.C.A.N. 303, 423 (Report of the Committee on Educa-
 tion and Labor) (“Litigation expenses include the costs of
 experts and the preparation of exhibits.”). Thus, while the
 Ninth Circuit’s opinion may indicate that Congress some-
 times uses phrases like “litigation expenses” to shift expert
 fees, the ADA is a statute where Congressional intent is far
 clearer than here. Even assuming that legislative history
 could be enough to overcome the explicitness requirement
 of the American Rule, in § 145 there is no similar history.
 Indeed, at the time of enactment, the PTO did not use
Case: 20-2321     Document: 41     Page: 15    Filed: 10/12/2021




 HYATT   v. HIRSHFELD                                       15



 experts in litigation. Because the Patent Act lacks the clear
 indications of legislative intent present in the ADA, the
 reasoning of the Ninth Circuit is largely inapplicable to the
 case at hand.
     Several other state and district courts have understood
 statutes awarding “expenses” to shift expert fees. See, e.g.,
 N. Wyo. Surgical Ctr., LLC v. ASC Mgmt., LLC, No. 05-CV-
 230-D, 2007 WL 9700885 (D. Wyo. Mar. 29, 2007) (award-
 ing expert witness fees despite deeming the word “ex-
 penses” not to include attorney’s fees (citing WYO. STAT.
 § 17-15-104(a)(xi) (2007) (“expenses actually and reasona-
 bly incurred”))); Crawford v. Crump, 476 S.E.2d 855, 857–
 58 (Ga. Ct. App. 1996) (enumerating expert witness fees as
 claimed § 13-6-11 expenses (citing Ga. Code Ann. § 13-6-11
 (“The expenses of litigation”))); Cox Enters., Inc. v. News-J.
 Corp., No. 6:04-CV0-698-ORL-28KRS, 2009 WL 10669714
 (M.D. Fla. Aug. 11, 2009) (discussing the award of expert
 witness fees under 28 U.S.C. § 1927 (“costs, expenses, and
 attorneys’ fees reasonably incurred”)). However, these in-
 terpretations have the same deficiencies as the past opin-
 ions interpreting § 145: none consider the relevance of the
 American Rule. Cases like these indicate that the impact
 of NantKwest may be wide-reaching, but that does not alter
 our responsibility to faithfully apply NantKwest and the
 American Rule here.
                               4
     The PTO argues that the term “expenses” must be
 broader than “costs,” and that it therefore must encompass
 expert witness fees. This is a variation of an argument we
 encountered and rejected in NantKwest. 898 F.3d
 at 1194–95.
     The PTO argues that the legislative history of § 145
 shows that Congress intended to distinguish expenses and
 costs. During amendments to the act in 1870, the House
 proposed changing the word “expenses” to “costs” and
Case: 20-2321     Document: 41       Page: 16     Filed: 10/12/2021




 16                                          HYATT   v. HIRSHFELD



 limiting the costs to $25. But the Senate rejected that
 change. NantKwest, 898 F.3d at 1194–95.
      A potential difference between “costs” and “expenses”
 is also demonstrated by numerous statutes independently
 listing costs and expenses. See, e.g., 10 U.S.C.
 § 2409(c)(1)(C) (“an amount equal to the aggregate amount
 of all costs and expenses (including attorneys’ fees and ex-
 pert witnesses’ fees)”); 15 U.S.C. § 2310(d)(2) (permitting
 recovery of “a sum equal to the aggregate amount of cost
 and expenses (including attorneys’ fees based on actual
 time expended)”); 28 U.S.C. § 1447(c) (“An order remanding
 the case may require payment of just costs and any actual
 expenses . . . .”); 29 U.S.C. § 1370(e)(1) (“[T]he court in its
 discretion may award all or a portion of the costs and ex-
 penses incurred in connection with such action . . . .”);
 30 U.S.C. § 938(c) (“a sum equal to the aggregate amount
 of all costs and expenses (including the attorney’s fees)”);
 33 U.S.C. § 1367(c) (“[A] sum equal to the aggregate
 amount of all costs and expenses (including the attorney’s
 fees) . . . shall be assessed . . . .”); 41 U.S.C. § 4705(d)(1)(C)
 (noting that head of agency may “[o]rder the contractor to
 pay the complainant an amount equal to the aggregate
 amount of all costs and expenses (including attorneys’ fees
 and expert witnesses’ fees) that the complainant reasona-
 bly incurred”).
     The PTO argues that if “expenses” are broader than
 “costs,” but “expenses” do not, as the Supreme Court held,
 include attorney’s fees, then it is difficult to imagine an in-
 terpretation of “expenses” that would not cover expert wit-
 ness fees. But we need not determine the precise contours
 of the term “expenses” here. See NantKwest, 898 F.3d
 at 1194–95. Instead, we must determine whether the term
 is a specific and explicit invocation of expert witness fees.
 As we have explained above, the statutory text is not suffi-
 ciently specific and explicit to overcome the presumption
 against shifting fees. What Congress intended to include in
 “expenses” beyond “costs” will have to be determined in
Case: 20-2321     Document: 41     Page: 17   Filed: 10/12/2021




 HYATT   v. HIRSHFELD                                      17



 subsequent cases; we conclude that it does not include ex-
 pert fees.
                              5
     Finally, the PTO argues that a decision denying expert
 witness fees would have negative ramifications. In addition
 to overturning decades of district court practice, denying
 expert fees here might increase the cost of patent applica-
 tions. Appellant’s Br. at 9. (“Congress has mandated that
 the USPTO be self-funded, where patent application fees
 are set to cover the agency’s costs. With millions of dollars
 of projected additional out-of-pocket payments to expert
 witnesses in § 145 actions, the money will have to come
 from other users of the patent system.”).
     While it is true that the overall structure of the patent
 system is designed for applicants to bear the costs of their
 patent applications, this general principle does not supply
 the specific and explicit indication of fee-shifting required
 by the American Rule. And regardless, we question the ex-
 tent to which expert fees in § 145 cases would have a sig-
 nificant impact on the PTO’s budget. See Brief of Amicus
 Curiae IEEE-USA in Support of Respondent at 1a–4a, Pe-
 ter v. NantKwest, 140 S. Ct. 365 (2019) (No. 18-801),
 2019 WL 3523689 (noting that from 2009 to 2019, only 21
 cases under § 145 reached adjudication where a PTO wit-
 ness report might be submitted).
      We do not lightly overturn decades of practice in fed-
 eral district courts. But the phrase “[a]ll the expenses of
 the proceedings” in § 145 does not specifically and explic-
 itly invoke expert witness fees. Accordingly, we affirm.
                              IV
      Because Mr. Hyatt was not a prevailing party in Hy-
 att I, we vacate the award of attorney’s fees and remand for
 further proceedings consistent with our opinion in that
 case. And because the phrase “[a]ll the expenses of the pro-
 ceedings” in § 145 does not invoke expert witness fees with
Case: 20-2321    Document: 41     Page: 18    Filed: 10/12/2021




 18                                       HYATT   v. HIRSHFELD



 the clarity required to overcome the American Rule pre-
 sumption against fee-shifting, we affirm the district court’s
 denial of the PTO’s request for expert witness fees.
      AFFIRMED IN PART AND VACATED AND
             REMANDED IN PART
                            COSTS
 No costs.